Title: To George Washington from Elias Boudinot, 26 August 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Sir
                             26 August 1783
                        
                        Congress feel a particular pleasure in seeing your Excellency, and in congratulating you on the success of a
                            War in which you have acted so conspicuous a part.
                        It has been the singular happiness of the United States, that during a War so long, so dangerous and so
                            important, Providence has been graciously pleased to preserve the life of a General, who has merited and possesses the
                            uninterrupted confidence and Affection of his Fellow Citizens.
                        In other Nations, many have performed eminent services for which they have deserved and received the thanks of the
                            Public. But to you Sir, peculiar praise is due. Your services have been essential in acquiring and establishing the
                            freedom and Independence of your Country. They deserve the grateful acknowledgments of a free and Independent Nation.
                            Those acknowlegments Congress have the satisfaction of expressing to your Excellency.
                        Hostilities have now ceased; but your Country still needs your services. She wishes to avail herself of your
                            talents in forming the Arrangements which will be necessary for her security in the time of peace. For this reason your attendance
                            at Congress has been requested. A Committee is appointed to confer with your Excellency and to receive your assistance in
                            preparing and digesting plans relative to that important object.

                    